DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 02/23/2022 is acknowledged and has been accepted by the Examiner.  The Applicant has cancelled claim 3. Claims 20-51 have been previously cancelled.  Claims 1-2, 4-19 and 52 are pending in the application and have been examined.

Claims 1-2, 4-19 and 52 are allowable in view of the amendment and arguments filed by the applicant on 02/23/2022 and reasons stated in the Office action mailed on 09/29/2021.  All rejections of claims detailed in the Office action mailed on 09/29/2021 have been withdrawn.

Allowable Subject Matter
Claims 1-2, 4-19 and 52 are allowable.
Claim 1 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious an apparatus for determining presence of a gas, the apparatus comprising: one or more retarders to spectrally modulate polarisation of received radiation in accordance with a plurality of polarised spectral modulation profiles which are offset in phase from each other, the radiation output from the one or more retarders comprising radiation having polarisation spectrally modulated in accordance with the said plurality of polarised spectral modulation profiles in a common beam of 
Claims 2 and 4-19 are allowable because they are dependent on claim 1 or an intermediate claim.

Claim 52 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a method for determining presence of a gas, the method comprising: one or more retarders spectrally modulating polarisation of received linearly polarised radiation in accordance with a plurality of polarised spectral modulation profiles which are offset in phase from each other, the radiation output from the one or more retarders comprising radiation having polarisation spectrally modulated in accordance with the said plurality of polarised spectral modulation profiles in a common beam of radiation; wherein the said polarised spectral modulation profiles have alternating maxima and minima which are substantially periodic with frequency of radiation within a selected frequency range, the frequency spacing between successive maxima being substantially equal to the frequency spacing between peaks of a pair of spectral features of the gas within the selected frequency range, in combination with the rest of the limitations of claim 52.

Brug et al (US 2018/0284013 A1) is the closest prior art to the Applicant’s claimed invention.  However, Brug et al does not teach of polarised spectral modulation profiles have alternating maxima and minima which are substantially periodic with frequency of radiation within a selected frequency range, the frequency spacing between successive maxima being substantially equal to the frequency spacing between peaks of a pair of spectral features of the gas within the selected frequency range.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886